OPINION — AG — WE DO NOT AT THIS TIME OFFER AN OPINION AS TO WHETHER AN EMPLOYEE WITH SUCH DUTIES WOULD BE AUTHORIZED FOR THE DISTRICT JUDGE AND/OR THE DISTRICT COURT, BUT WOULD POINT OUT THAT THE DISTRICT JUDGE IS NOT A COUNTY OFFICER, EITHER OF GROUP "A" OR "B" AS CONTEMPLATED BY 62 Ohio St. 1961 180.65 [62-180.65], WE WOULD ALSO POINT OUT THAT 22 Ohio St. 1961 991 [22-991], WHICH IS THE ONLY STATUTE DEALING WITH PERSONS ON SUSPENDED SENTENCES, RAISE NO DUTY TO SUPERVISE ON THE PART OF THE JUDGE WHO SUSPENDED SENTENCE, BUT RATHER REQUIRES THE PERSON ON SUSPENDED SENTENCE " TO REPORT TO THE JUDGE OF THE COURT WHEREIN CONVICTED, AT SUCH SUCCEEDING TERM DURING THE PENDENCY OF SAID JUDGEMENT ". CITE: 62 Ohio St. 1961 324.1 [62-324.1], 62 Ohio St. 1961 324.3 [62-324.3] (HUGH COLLUM)